PER CURIAM.
Appellant was convicted by a jury for burglary of a structure while armed, grand theft, theft of a firearm, possession of a firearm by a convicted felon, and possession of ammunition by a convicted felon. After reviewing the record, we conclude that the State correctly concedes that it failed to provide sufficient evidence of the value of the stolen property to prove count II, grand theft. See Marrero v. State, 71 So.3d 881 (Fla.2011).
We affirm Appellant’s conviction on counts I, III, IV and V, but vacate the conviction and sentence under count II, grand theft, and remand to the circuit court for entry of a judgment and sentence for petit theft in the second degree.
AFFIRMED in part, REVERSED in part, and REMANDED with instructions consistent with this opinion.
THOMAS, WETHERELL, and ROWE, JJ., concur.